 Case: 1:17-md-02804-DAP Doc #: 1192 Filed: 12/17/18 1 of 2. PageID #: 28797



                   THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

                                          )
IN RE NATIONAL PRESCRIPTION OPIATE )
LITIGATION, MDL No. 2804                  )
                                          )
This Document Relates to:                 )
LANCASTER COUNTY, SOUTH                   )
CAROLINA,                                 )
                                          )
                               Plaintiff, )
                                          )
v.                                        ) 1:17-md-02804-DAP
                                          )
                                          ) C.A. No. 1:18-op-45265
                                          ) S.C. C. A. NO.: 0:18-cv-00636
                                          )
AMERISOURCEBERGEN DRUG                    )
CORPORATION, CARDINAL HEALTH,             )
INC., McKESSON CORPORATION,               )
PURDUE PHARMA L.P.; PURDUE                )
PHARMA, INC.; THE PURDUE FREDERICK )
COMPANY, INC.; TEVA                       )
PHARMACEUTICAL INDUSTRIES, LTD.;          )
TEVA PHARMACEUTICALS USA, INC.;           )        NOTICE OF DISMISSAL
CEPHALON, INC.; JOHNSON & JOHNSON; )
JANSSEN PHARMACEUTICALS, INC.;            )
ORTHO-MCNEIL-JANSSEN                      )
PHARMACEUTICALS, INC. n/k/a JANSSEN )
PHARMACEUTICALS, INC.; JANSSEN            )
PHARMACEUTICA INC. n/k/a JANSSEN          )
PHARMACEUTICALS, INC.; NORAMCO,           )
INC.; ENDO HEALTH SOLUTIONS INC.;         )
ENDO PHARMACEUTICALS, INC.;               )
ALLERGAN PLC f/k/a ACTAVIS PLS;           )
WATSON PHARMACEUTICALS, INC. n/k/a )
ACTAVIS, INC.; WATSON                     )
LABORATORIES, INC.; ACTAVIS LLC;          )
ACTAVIS PHARMA, INC. f/k/a WATSON         )
PHARMA, INC.;                             )
MALLINCKRODT PLC and                      )
MALLINCKRODT LLC.                         )
                                          )
                            Defendants. )
  Case: 1:17-md-02804-DAP Doc #: 1192 Filed: 12/17/18 2 of 2. PageID #: 28798



       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

and its counsel hereby give notice that the above-captioned action is voluntarily dismissed,

without prejudice, against the Defendants.



                                     s/Charles W. Whetstone, Jr.
                                     Charles W. Whetstone, Jr., Fed. ID #4604
                                     James E. Brogdon, III, Fed. I.D. #10872
                                     Cheryl F. Perkins, Fed. ID # 4969
                                     John Eric Fulda, Fed. ID #7328
                                     WHETSTONE, PERKINS & FULDA, LLC
                                     Post Office Box 8086
                                     601 Devine Street (29201)
                                     Columbia, South Carolina 29202
                                     cperkins@attorneyssc.com
                                     jfulda@attorneyssc.com
                                     cwhetstone@attorneyssc.com
                                     Phone (803) 799-9400
                                     Facsimile (803)799-2017

                                     s/Annesley H. DeGaris.
                                     Annesley H. DeGaris
                                     Alabama State Bar #ASB9182-A63A
                                     DeGaris & Rogers, LLC
                                     Two North Twentieth Street
                                     Suite 1030
                                     Birmingham, Alabama 35203
                                     Phone: (205) 558-9000
                                     Facsimile (205)588-5231
                                     adegaris@degarislaw.com
                                     cduddy@degarislaw.com




Columbia, South Carolina
December 17, 2018


                                                2
